Citation Nr: 1427437	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened and denied the Veteran's claim for service connection for tinnitus and denied the Veteran's application to reopen a claim for entitlement to service connection for hearing loss. 

The Veteran testified before the undersigned at an October 2010 Travel Board hearing.  The hearing transcript is of record.

In a January 2011 decision, the Board found that the Veteran had submitted new and material evidence to reopen the previously denied claim of service connection for hearing loss and remanded the claim so that he could be afforded a new VA examination regarding the nature and etiology of his claimed bilateral hearing loss disability.  Although the Veteran was scheduled for a VA examination, he failed to report.  When the matters returned to the Board in November 2011, the Board determined that the Veteran provided good cause for failing to report to his examination and remanded the issue again in order to reschedule him for a VA examination.  

The claim was before the Board again in December 2012, at which time, the Board again remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

In a January 2013 rating decision, the RO granted service connection for tinnitus.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

Initially, the Board notes that additional development is needed because the record does not reflect full compliance with the Board's December 2012 remand instructions.  In this regard, in accordance with the December 2012 remand directives, the Veteran was afforded a VA examination in February 2013 to determine the etiology of any currently demonstrated bilateral hearing loss.  The examiner was instructed to determine whether consistent and reliable audiometric results could not be obtained on clinical evaluation, and if the examiner was not able to obtain consistent and/or reliable audiometric results from the Veteran during clinical testing, then the examiner was to base his or her opinion on the previous audiometric findings from 2007 and 2008 audiometric evaluations, recorded in the claims folder.  

The February 2013 VA examiner concluded that the results from audiometric testing at that time suggested invalid test results, and that the results were not valid for rating purposes.  Therefore, the examiner opined in a March 2013 addendum, that the Veteran did not meet the criteria for hearing loss for VA compensation purposes.  As the examiner was not able to obtain reliable audiometric results, she was required to base his opinion on the 2007 and 2008 audiometric findings.  In this regard, as previously noted by the Board, the record clearly reflects that the Veteran has a post-service hearing loss disability as defined by VA based on the audiometric findings recorded in 2007 and 2008.  See 38 C.F.R. § 3.385.  Service connection requires a showing of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Therefore, current audiometric findings that demonstrate VA hearing loss disability are not crucial to the ultimate outcome of the issue in this case.  What is vital to the matter on appeal is a medical opinion that addresses the etiology of any bilateral hearing loss diagnosed during the pendency of this claim, which is supported by a clear and comprehensive rationale.  

However, as noted by the Veteran's representative, in a May 2013 statement, the February 2013 examiner did not mention the 2007 and 2008 findings in her opinion or rationale.  See May 2013 Informal Hearing Presentation.  Therefore, the Board must concluded that the examiner did not consider these findings when forming her opinion, as instructed to do in the December 2012 remand.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Board also notes that in the March 2013 addendum, the examiner found that acoustic trauma was not shown by the evidence of record.  As noted in previous Board decisions and remands, the Board concedes that the Veteran suffered from acoustic trauma during his period of service.  Specifically, the Veteran's DD-214 Form shows that he had a military occupational specialty (MOS) of rifleman.  Furthermore, the Veteran has reported and service treatment records show that he suffered from a weapons blast injury in 1978 (as noted in the March 2013 addendum).  Based on this evidence, the Board has already found that the Veteran was exposed to extreme noise in service.  Thus, the February 2013 VA examiner's opinion was based on inaccurate facts and is therefore, inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

For the reasons noted above, the Board finds that a remand for a new VA examination and medical opinion as to the etiology of any current bilateral hearing loss is necessary.  See 38 C.F.R. § 4.2 (2013).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by an audiologist who has not previously examined him, to determine the nature, extent and etiology of any currently manifested bilateral hearing loss.  The Veteran's claims file (including relevant Virtual VA records) must be provided to the examiner for review, include a copy of this REMAND.  All appropriate audiological testing must be performed.  The examination report must include the findings from the Maryland CNC and the pure tone threshold testing.  The examiner must state whether consistent and reliable testing results could be obtained during clinical evaluation.  If the examiner is unable to obtain consistent and/or reliable audiometric results from the Veteran during clinical testing, then the examiner must base his or her opinion on the previous 2007 and 2008 audiometric findings recorded in the claims folder. 

After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss found during the pendency of this appeal is etiologically related, in whole or in part, to the Veteran's active military service and conceded noise exposure therein. 

The examiner is advised that the Veteran is competent to report in-service injuries and symptoms and that his report of history must be considered in formulating any opinions.  Further, service connection may be established for disability first shown after service, if there is a sound etiological basis for relating it thereto.  A complete rationale should be given for all opinions and conclusions expressed. 

2.  Thereafter, the RO/AMC must readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC must furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



